       Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

Leonard Dunnam,                                                                   Plaintiff
              Pro Se

vs.                                                Civil Action No. 1:18-cv-274-HSO-JCG




NICS                                                                            Defendant



                               ANSWER TO COMPLAINT




       Defendant National Instant Criminal Background Check System (NICS) of the

Federal Bureau of Investigation, by and through the undersigned attorney, answers the

Complaint (ECF No. 1) filed against it by Plaintiff Leonard Dunnam in the above-

captioned action as follows:

                                        Defenses

                                    FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.


                                  SECOND DEFENSE

       The Court lacks subject matter jurisdiction over Plaintiff’s claims.




                                             1
     Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 2 of 6



                                  THIRD DEFENSE

      The Court lacks jurisdiction over any of Plaintiff’s claims that have not been

administratively presented and/or whose remedies have not been administratively

exhausted.

                                 FOURTH DEFENSE

      The Plaintiff is not entitled to any relief under the Second Amendment to the

United States Constitution.

                                   FIFTH DEFENSE

      The Plaintiff is not entitled to any relief under the Fifth Amendment to the

United States Constitution.

                                   SIXTH DEFENSE

      The Plaintiff is not entitled to any relief under the Sixth Amendment to the

United States Constitution.

                                 SEVENTH DEFENSE

      The Plaintiff is not entitled to any relief under the Fourteenth Amendment to the

United States Constitution.

                                  EIGHTH DEFENSE

      The Plaintiff’s post hoc evidence of an alleged fraudulent basis for his involuntary

commitment is irrelevant to the underlying firearms purchase denial in 2016 (National

Instant Criminal Background Check System Transaction Number #1760972002), as the


                                            2
      Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 3 of 6



NICS is not the originator or owner of the underlying disqualifying record, and is

merely a database for information submitted by federal, state and local law enforcement

organizations.

                                   NINTH DEFENSE

      Plaintiff is properly prohibited from possessing a firearm under 18 U.S.C. §

922(a)(4), as a result of his involuntary commitment.

                                  TENTH DEFENSE

      The NICS has not received an ATF-approved relief of disability for the Plaintiff,

or anything from the record owning agency indicating that Plaintiff’s commitment

should not bar him from possessing a firearm.

                                 ELEVENTH DEFENSE

      Defendants reserve the right to assert further defenses as they become evident

through discovery or investigation.

                                Response to Complaint

      Without waiving any of the other defenses asserted herein, Defendants respond

to the specific allegations contained in the Complaint as follows:

                            JURISDICTION AND VENUE

      1.     Plaintiff’s Complaint contains no jurisdictional allegation, however, the

defendant admits that this is a federal question suit, under the Second Amendment to

the U.S. Constitution, the Gun Control Act of 1968 (as amended, 18 U.S.C. §§ 921- 931),


                                            3
      Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 4 of 6



the Brady Handgun Violence Prevention Act, i.e., the Brady Act (Pub.L. 103–159, 107

Stat. 1536, enacted November 30, 1993, as amended), and the implementing regulations

thereunder.

       2.     The Defendant admits that Plaintiff was advised via letter from the FBI,

dated January 31, 2019, that his requested firearms transaction was denied pursuant to

Title 18, U.S. Code § 922(a)(4), due to his matching the record of a person who has been

“adjudicated as a mental defective or who has been committed to a mental institution.”

       3.     Defendant asserts that, at the time of the Plaintiff’s requested firearm

transfer, the Defendant had a legal duty to issue a denial due to the evidence of

Plaintiff’s ineligibility to purchase a firearm under Title 18, U.S. Code §§ 922(a)(4). The

Defendant has not received any information from the submitting agency (i.e., the

George County Chancery Court, in Mississippi) that would permit the modification or

removal of the disqualifying information.

       4.     Defendant lacks sufficient information to form a belief about the truth of

the remaining allegations in the complaint, i.e., that the Plaintiff was the victim of a lie

or lies, which resulted in his involuntary psychological commitment to a Mississippi

state hospital. Therefore, that allegation is denied.

       5.     Plaintiff requests that the court restore his eligibility to purchase a firearm.

The Defendant asserts that the Plaintiff is not entitled to such relief.




                                              4
      Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 5 of 6



       Defendant hereby denies any other allegations in the Complaint not expressly

addressed in the paragraphs above.

       Defendant denies that Plaintiff is entitled to any of the relief that he seeks.

       Any allegation not specifically admitted herein is denied.

       WHEREFORE, having fully answered plaintiff’s complaint, defendant prays that

the complaint be dismissed with all costs taxed against plaintiff.




 Date: May 6, 2019                                Respectfully Submitted,

                                                  United States Attorney

                                                  Emily S. Nobile
                                                  Emily S. Nobile, MS Bar No. 101475
                                                  Assistant U.S. Attorney
                                                  1575 20th Avenue
                                                  Gulfport, Mississippi 39501
                                                  emily.nobile@usdoj.gov
                                                  Telephone: 228-563-1560
                                                  Facsimile: 228-563-1571

                                                  Counsel for Defendant



Of Counsel:

Steven J. Parker
Federal Bureau of Investigation
Office of the General Counsel
935 Pennsylvania Avenue, NW
Room 10140- Office A3
Washington, DC 20535




                                              5
      Case 1:18-cv-00274-HSO-JCG Document 17 Filed 05/06/19 Page 6 of 6




                                 Certificate of Service

      I hereby certify that on May 6, 2019, I mailed a copy of the above and foregoing

discovery document via the United States Postal Service, first class postage prepaid, to

the following:



Leonard Dunnam
125 Holmes Dr.
Lucedale, MS 39452



                                                s/ Emily S. Nobile__________
                                                Emily S. Nobile
                                                Assistant United States Attorney




                                            6
